Case: 12-10827       Document: 00512200663         Page: 1     Date Filed: 04/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 8, 2013
                                     No. 12-10827
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WAYNE H. NORMAN,

                                                  Plaintiff - Appellant

v.

RJM ACQUISITIONS, L.L.C.,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-1330


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Wayne H. Norman contests the
summary judgment awarded RJM Acquisitions, L.L.C., against his claims under
15 U.S.C. §§ 1681 (Fair Credit Reporting Act (FCRA)) and 1692 (Fair Debt
Collection Practices Act). He contends: RJM obtained his credit file without a
permissible purpose; RJM did not meet its summary-judgment burden, because
it provided insufficient evidence of its owning his account (Douglas Greenberg’s
affidavit); and the district court should have decided whether RJM established,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10827     Document: 00512200663     Page: 2   Date Filed: 04/08/2013

                                  No. 12-10827

as a matter of law, its ownership of his account. RJM maintains Norman, by his
own allegations, acknowledged RJM’s obtaining his credit information for the
purpose of debt collection, a permissible purpose.
      A summary judgment is reviewed de novo, with all facts and evidence
viewed in the light most favorable to the non-movant. E.g., Xtreme Lashes, LLC
v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009). Summary judgment
is appropriate “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a). To oppose a properly supported summary-judgment motion, the
non-movant may not rely merely on its pleadings, but must, in its response,
identify specific evidence in the record and articulate how that evidence supports
its opposing the motion. Duffie v. United States, 600 F.3d 362, 371 (5th Cir.
2010). Conclusory allegations or unsubstantiated assertions do not satisfy the
non-movant’s burden. Id.
      The FCRA imposes civil liability upon a person who willfully obtains a
consumer report for a purpose not authorized by the FCRA. 15 U.S.C.
§§ 1681b(f), 1681n(a). It expressly permits, however, distribution of a consumer
report to an entity that “intends to use the information in connection with a
credit transaction involving the consumer on whom the information is to be
furnished and involving the extension of credit to, or review or collection of an
account of, the consumer.” 15 U.S.C. § 1681b(a)(3)(A).
      Norman claimed RJM violated the FCRA by obtaining his credit report
without a permissible purpose. However, the documents attached to Norman’s
complaint show his original account was purchased by RJM, which made an
address inquiry on his credit report for purposes of collection of the debt. E.g.,
Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004)
(court may consider attachments to complaint as part of pleadings). In his
pleadings, Norman alleged the record showed RJM’s “intention was to pull the
credit report for collection purposes”, and he provided no evidence to dispute

                                        2
    Case: 12-10827    Document: 00512200663      Page: 3   Date Filed: 04/08/2013

                                 No. 12-10827

that, as established by Greenberg’s affidavit and by his own allegations, RJM
obtained his credit information for the permissible purpose of debt collection.
      We affirmed the district court’s dismissing Norman’s previous FCRA
claims in Norman v. Northland Group, Inc., No. 12-10057, 2012 WL 5195965
(5th Cir. Oct. 22, 2012), in which Norman made similar contentions. Norman’s
appeal is without arguable merit and is frivolous. E.g., Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Norman is cautioned that future frivolous appeals filed by him or on his
behalf will invite the imposition of sanctions. He is further cautioned to review
any pending appeals to ensure that they do not raise frivolous claims
      DISMISSED; SANCTION WARNING ISSUED.




                                       3